                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY


 UNITED STATES OF AMERICA,             HONORABLE JEROME B. SIMANDLE

         v.                                    Criminal No.
                                               11-242 (JBS)
 ALAN D. GARRETT,

                    Defendant.                   OPINION


SIMANDLE, U.S. District Judge:

     1.       Defendant Alan D. Garrett, a federal prisoner

currently confined in FCI Schuylkill, has filed a letter motion

asserting a right to a reduction of his sentence pursuant to the

newly enacted First Step Act, signed into law on December 21,

2018, P.L. 115-391. [Docket Entry 121]. Garrett asserts in his

letter motion that the First Step Act entitles him to 54 days of

good conduct time each year, but the Bureau of Prisons has only

awarded him 47 days per year. [Id.].

     2.       Garrett asks the Court to award him 7 days for each

year he has served and to release him from custody immediately.

[Id.].

     3.       The First Step Act amended 18 U.S.C. § 3582(c)(1)(A)

to permit district courts to modify sentences in limited

circumstances. The amendments permit a motion to be made on

behalf of a qualifying defendant, defined in the statute as

being “at least 70 years old,” having “served at least 30 years
in prison” on the imposed sentence, and having been found “by

the Director of the Bureau of Prisons [to not be] a danger to

the safety of any other person or the community,” for

“compassionate release.” 18 U.S.C. § 3582(c)(1)(A)(ii). Relief

may also be granted based on “extraordinary and compelling

reasons warrant[ing] such a reduction.” 18 U.S.C. §

3582(c)(1)(A)(ii).

     4.   The relief Garrett seeks, the recalculation of his

sentence to account for additional good conduct time, is not

appropriately brought as a motion for a reduction of sentence

and resentencing under § 3582(c) because he is not asserting he

is (1) at least 70 years old; (2) has been imprisoned for at

least 30 years on his underlying federal conviction; and (3) has

been found to be safe to be returned to the community. He also

does not present extraordinary circumstances warranting a

reduction under § 3582.

     5.   Generally, challenges to the validity of a federal

conviction or sentence are filed as a motion to correct, vacate,

or set aside a federal sentence under 28 U.S.C. § 2255. See

Jackman v. Shartle, 535 F. App’x 87, 88 (3d Cir. 2013) (per

curiam) (citing Okereke v. United States, 307 F.3d 117, 120 (3d

Cir. 2002)). However, jurisdiction is conferred by 28 U.S.C. §

2241 when the challenge is to the execution of the sentence,



                                2
such as the calculation of good conduct time, as opposed to its

validity. Coady v. Vaughn, 251 F.3d 480, 485 (3d Cir. 2001).

     6.   Here, Garrett’s dispute is with the Bureau of Prisons’

calculation of his sentence. This is not a proper motion under

18 U.S.C. § 3582, and the motion in his criminal case [Docket

Entry 121] is denied for that reason.

     7.   Garrett may choose to assert a claim under § 2241

concerning the calculation of his good conduct time. Such a

claim under § 2241 would have to be filed in the district of

confinement, the Middle District of Pennsylvania, naming the

Garrett’s immediate custodian as respondent. See Rumsfeld v.

Padilla, 542 U.S. 426, 434-35 (2004). The Court expresses no

opinion as to the merits of any § 2241 petition that Garrett may

file about his good conduct time.

     8.   An appropriate order follows.




May 6, 2019                         s/ Jerome B. Simandle
Date                                JEROME B. SIMANDLE
                                    U.S. District Judge




                                3
